Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water, classified in A61K 36/61.
II. Claim 14, drawn to a composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil, PEG-8, PEG-4, PVP, phenoxyethanol, and ethylhexylglycerin in glycerin or in water or in a mixture of glycerin and water, classified in A61K 47/10.
III. Claims 15-26, drawn to a composition for the treatment of joint pain, comprising: Cannabidiol (CBD) oil, coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water, classified in A61K 47/44.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions drawn to a composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water of Invention I has a different design and effect than the composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil, PEG-8, PEG-4, PVP, phenoxyethanol, and ethylhexylglycerin in glycerin or in water or in a mixture of glycerin and water of Invention II.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions drawn to a composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water of Invention I has a different design and effect than the composition for the treatment of joint pain, comprising: Cannabidiol (CBD) oil, coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water of Invention III.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions drawn to a composition for the treatment of Demodex blepharitis or acne, comprising: tea tree oil (TTO), coconut oil, PEG-8, PEG-4, PVP, phenoxyethanol, and ethylhexylglycerin in glycerin or in water or in a mixture of glycerin and water of Invention II has a different design and effect than the composition for the treatment of joint pain, comprising: Cannabidiol (CBD) oil, coconut oil and aloe barbadensis in glycerin or in water or in a mixture of glycerin and water of Invention III.

	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/QUANGLONG N TRUONG/Examiner, Art Unit 1615